\




                             Court of Appeals, State of Michigan

                                              ORDER
                                                                          Brock A. Swartzle
People of MI v Johnnie Lee Brown III                                       Presiding Judge

Docket No.    343237                                                      Elizabeth L. Gleicher

LC No.        17-002316-FC                                                Michael J. Kelly
                                                                           Judges


                The Court orders that the September 26, 2019 opinion is hereby AMENDED to correct a
clerical error: Muskegon Circuit Court is substituted for Iron Circuit Court in the opinion caption.

              In all other respects, the September 26, 2019 opinion remains un9~anged.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                               SEP 2 7 2019
                                       Date